DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant's election with traverse of Group II (Claims 11-20 and 32-35) in the reply filed on 1/07/2021 is acknowledged.  The traversal is on the ground(s) that the reference cited (WO 2015001515) does not teach antimicrobial properties of the composition. .  This is not found persuasive because the reference above teaches a polyamide of the same structure as one of instant Application. In addition, newly found reference Tulu et al (Synthesis, characterization and antimicrobial activity of water-soluble dendritic macromolecules, European Journal of Medicinal Chemistry 44 (2009) 1093-1099) discloses that polyamides comprising Jeffamine polyetheramine possess antimicrobial properties. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-10 and 21-31 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method 1, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/07/2021.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 11-20 and 32-35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zaltieri et al (WO 2015062833), cited in IDS as evidences by Tulu et al (Synthesis, characterization and antimicrobial activity of water soluble dendritic macromolecules, European Journal of Medicinal Chemistry 44 (2009) 1093-1099).

Zaltieri teaches a method for producing a polyamide-based synthetic yarn by reacting a nylon 6,6 and/or nylon 6 (see claim 7)  and polyetherdiamine having a molecular weight of at least 1500 (meeting the limitations of claims 11-15) (see Claim 1).

Regarding claim 12, Zaltieri teaches that the staple fibers can be used for producing nonwoven fabrics and the yarns can be used in weaving processes, knitting processes or for other uses (see 7:5).
 
Regarding claims 16-18 and new claims 32-35, Zaltieri discloses that percentage by weight of the polyetheramine with molecular weight of 2000 is comprised between 4% and 12% of the composition and percentage of Nylon 6, 6 is between 87.5% and 96% (see Table at page 25).

In reference to claims 19-20, Zaltieri teaches bi-component yarns can be produced in which from
50% to 80% by weight, of the polymer of which they are composed is a polymer containing polyamide and polyetheramine (see 5:8).

Zaltieri does not teach antimicrobial properties of the composition above.



Thus, compounds comprising poly(propyleneoxide) amines  possess antibacterial properties.

In addition, "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (In other words, Zaltieri’s and Applicant’s material have exactly the same properties, since their structures are identical.)

Therefore, since Zaltieri and Applicant teach the same polymer compositions, their properties are inherently equal. In addition, both compositions contain the same poly(propyleneoxide) amines, which are known for their antimicrobial properties. 

Alternatively, it would have been obvious to a person of ordinary skills in the art to expect antimicrobial properties from Zaltieri’s modified polyamide, since it has the same structure as Applicant’s antimicrobial composition and contains poly(propyleneoxide) amines, which are known for their antibacterial properties.



4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765